846 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. BRAMBLE, SFC, Plaintiff-Appellant,v.U.S. ARMY FORT MEADE, MARYLAND, Defendant-Appellee.
No. 88-2019.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1988.Decided May 9, 1988.

William H. Bramble, appellant pro se.
Richard L. Willcox, United States Attorney, Roann Nichols, Office of United States Attorney, Richard O. Hatch, United States Army, for appellee.
Before DONALD RUSSELL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's discrimination complaint brought under 42 U.S.C. Sec. 2000e-16(c) is without merit.  We accordingly affirm the judgment below on the reasoning of the district court.  Bramble v. U.S. Army Fort Meade, C/A No. 87-2035 (D.Md. Dec. 21, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.